Dear Senator Hinton:
You have requested an opinion of this office concerning Act No. 43 of 1884, creating the Tulane University of Louisiana. Specifically, you ask whether the University is violating this statute because only fifteen to twenty percent of its student body are "youth of the State", while the rest of the students are non-residents.  In addition, you would like to know if the University can utilize the Louisiana Public Facilities Authority and other state agencies to raise money while it is in violation of Act No. 43.
The Louisiana Constitution of 1974, Article 8, Section 14
provides, "The Tulane University of Louisiana in New Orleans is recognized as created and to be developed in accordance with Act No. 43 approved July 5, 1884." Upon adoption of Article 8, Section 14, Act No. 43 transformed the University of Louisiana to the Tulane University of Louisiana.  Further, it conferred on the Board of Administrators of the Tulane Education Fund, a private corporation funded by Paul Tulane for the purpose of fostering higher education in this state, the power to create, develop and maintain the University.
By the terms of Act No. 43, the University is to be established by the Board of Administrators of the Tulane Education Fund, "to be dedicated to the intellectual, moral and industrial education of the youth of the State, in accordance with the Charter of said Board . . ."  The goal set forth in Act No. 43 is worthwhile, however, it is not to be read as restrictively as you suggest. Upon adoption of Article 8, Section 14, the Board of Administrators was vested with, "full power to create and develop a great University in the city of New Orleans".  This is the true goal underlying the transformation of the University of Louisiana.  There is no requirement that a majority or even twenty percent of the University's student body be residents of this State, therefore, we may not read one into the text of this Act.
Lastly, you expressed concern as to whether the University can utilize the Louisiana Public Facilities Authority and other state agencies to raise money while it is in violation of Act no. 43.  Because we find there to be no violation of this legislative provision, there is no need to respond any further to this question.
I hope that this has sufficiently answered your queries.  If you require any further assistance, please feel free to call upon this office.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: BETH A. CONRAD Assistant Attorney General
RPI/BAC:pab 0226n